Title: From Alexander Hamilton to Jonathan Dayton, 15 March 1798
From: Hamilton, Alexander
To: Dayton, Jonathan



My Dear Sir
New York March 15. 1798

I thank you for your letter of the  , and the friendly disposition it manifests. As to Frances’s Memorial it is my wish that its course to the house may meet with no obstruction. It is now returned.
I never knew (though I have suspected) the channel through which certain papers went to the hands of Callender. I should be glad to ascertain it—quantum valiat.
In regard to France my Opinion is for as decisive measures, as public Opinion will at all bear, and I believe it calls for pretty decisive ones. Indeed if I was sure of National Union, I should be for going unequivocally to war. This would appear to me absolutely due to our Honor and Respectability as a people, which would have been wounded beyond example by the Treatment of France. Neither should I think that it would be against our Interest—for if France does not overthrow G Britain she can do us less harm in open war than by that sort of hostility which she actually wages, and if she does overthrow G B it appears to me morally certain that nothing less will appease her than an absolute submission of our political ⟨-⟩ and interests to her modification & management.
But I am not satisfied the public mind would favour a direct War, and for harmony I am of Opinion to stop short of it. I wish however the following measures.

I A communication from the President in very temperate & sedate but yet very firm tone, pourtraying summarily the conduct pretensions and probably views of France with the Eventual dangers to us—& observing that though the door of accommodation should not be closed by us, that yet the protection of our rights already invaded & the security of our Independence and Liberty ultimately threatened demand vigourous defensive measures for the safety of our Commerce of our sea ports & finally of our Country in the event of Invasion.
II A suspension of our Treaties with France till accommodation shall reestablish a basis of Connection.
III Permission to our Merchants to arm and to capture vessels by which they may be attacked—Proper Guards.
IV The completion of our frigates begun & power to the President to provide arm and Equip Twenty Vessels of from 16 to 20 Guns Perhaps smaller ones. These to serve as Convoys within 20 leagues of our Coast to capture attacking vessels & privateers of France found.
V Power to the Prsident to provide in such way as he may judge best 10 sail of the line. Restricted to the case of an actual breaking out of War.
VI The increase of our army to 20000 men and the establishment of a provisional army of 30 000 more. Time will be requisite to give effect to this & events may regulate its progress. Discretion may be vested accordingly. A good proportion of Cavalry especially to cover the Southern States.
VII The immediate extension of our Revenue to all the principal taxable objects Land Houses, servants of certain descriptions, &c. &c. &c. This will give us the sinew of War & it will ultimately obviate the accumulation of Debt.
VIII Large and effective measures for fortifying our Ports. Tis nugatory & waste of money to attempt to secure all.
IX A loan commensurate with the objects intended.
These measures to feeble minds may appear gigantic—to yours they cannot—to mine which looks forward to a struggle with France for real Independence and Liberty they appear Indispensable.

They no doubt amount to a state of mitigated hostility. But France has produced this state. How much further they may lead will depend on the power of France which will certainly in all events go as far to degrade us as it can. For me I did not fight against G B to obtain Independence merely for the pleasure of surrendering it to France. I am ready to risk every thing on its support.
Yrs. truly
A Hamilton
P
You are at liberty to shew this letter to any of our friends. Indeed as to myself I have no objection that all the world shall know these are my Opinions. You know that my determination as a member of the administration when Mr Jay was sent to England was, if he did not succeed in effecting accommodation on the basis of Reparation, to go to War with that Power. I do not see why we shall tamely submit to the Rod of France after all that has been done.

Jonathan Dayton Esq
